Title: [Diary entry: 7 May 1785]
From: Washington, George
To: 

Saturday 7th. Mercury at 60 in the Morning—60 at Noon and 62 at Night.  Day clear, and tolerably pleasant till the Afternoon, when it turned cold. The Wind being at No. W. all day. Upon enquiry, found that William Skilling, a hired man has done no work in my absence; nor since the 21st. Ulto.; occasined by a fever, and violent Cough wch. there is reason to apprehend may prove fatal to him. Most of my transplanted trees have a sickly look. The small Pines in the Wildernesses are entirely dead. The larger ones in the walks, for the most part, appear to be alive (as yet). Almost the whole of the Holly are dead. Many of the Ivy, wch. before looked healthy & well seem to be declining. Few of the Crab Tree had put forth leaves. Not a single Ash tree has unfolded its buds whether owing to the trees decline, or any other cause, I know not; as those in their native places are all in leaf (tho’ late putting out) and some of all the other kinds have displayed their leaves, it is somewhat singular that not one of these should yet have discovered signs of life. The lime trees, which had some appearance of Budding when I went away, are now withering and the Horsechesnut & Tree box from Colo. Harry Lee’s discover little signs of shooting. The Hemlock is almost entirely dead, & bereft of their leaves and so are the live Oak. In short half the Trees in the Shrubberies, & many in the Walks, are dead & declin[in]g. The Barley & Pease seem to have come on well—but the clover has not advanced much. The first Sowed Orchard grass Seeds are making their appearance but none of the Second are yet to be seen. Nor can I discover anything yet of the Guinea, or bird grass seeds coming up; or any of the Acorns or Nutts which were planted by the side of them any more than I can of those things which were put in boxes—the seeds of the Crab apple are up and the woodbine (or Honey suckle) which I cut & set out, appears to be about half alive. I cannot discover that the grass ground on which the Powdered plaister of Paris was strewed, in different quantities, is benefitted in the smallest degree by it—nor the circle in the Court yard.